Dissenting Opinion by
President Judge Bowman:
I dissent and would dismiss the petition for review in the nature of a complaint in equity for want of standing to sue on petitioner’s part. As the majority notes, the established law is clear that a disappointed bidder as such lacks standing to sue but one who also is a taxpayer does have standing in equity to seek to enjoin the award of public contracts allegedly awarded or to be awarded contrary to law.
Petitioner here should not qualify as such a taxpayer. As a taxpayer into the General Fund which General Fund has at best a remote contingent responsibility to support one of two programs primarily suported by the State Lottery Fund1 there is insuffi*647cient nexus between petitioner’s taxpayer status as to tbe General Fund and that Fund’s contingent responsibility to undergird two programs for the elderly essentially supported by the State Lottery Fund. This view should be particularly adhered to absent any allegation of General Fund support because of inadequate State Lottery Fund support for these programs and where the relief sought by the complaining “taxpayer” would result in his becoming the successful bidder rather than the disappointed bidder.
Judge Crumlish, Jr. joins in this dissent.

 Created by the State Lottery Law (Act), Act of August 26, 1971, P.L. 351, as amended, 72 P.S. §3761.1 et seq., which Act also provides that money in the Lottery Fund after prizes, expenses, etc., shall be allocated for the purpose of providing tax relief for the elderly pursuant to the provisions of the Act of March 11, 1971, P.L. 104, known as the Senior Citizens Property Tax Assistance Act (Senior Citizens Property Tax or Rent Rebate Act), 72 P.S. §4751-1 et seq.; or for providing local transit for the elderly under the Act of January 22, 1968, P.L. 42, as amended, known as the Pennsylvania Urban Mass Transportation Assistance Law of 1967, 66 P.S. §1951 et seq. It further provides that if lottery proceeds for these purposes are insufficient “additional funds to fulfill these *647obligations shall be appropriated from the General Fund for this purpose.” Section 12(a) of the Act, 72 P.S. §3761-12(a). A recent amendment to the Senior Citizens Property Tax Assistance Act provides that benefits under this Act shall be reduced pro rata whenever the proceeds available to this program from the State Lottery Fund are insufficient to afford full benefits. Act of July 30, 1975, P.L. 156, 72 P.S. §4751-8. This amendment makes even more remote the contingent responsibility of the General Fund for this program.